DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/12/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Regarding Applicant's argument that deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected, the examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

11. (Amended) The method of claim 7, further comprising selecting a number of pulses of the first and second test signals within said self-testing time period and a duty cycle of the pulses of the first and second test signals within said self-testing time period in order to set a magnitude of the physical displacement of the mobile mass.

30. (Amended) The method of claim 26, further comprising selecting a number of pulses within the series of pulses over said self-testing time period and a duty cycle of the pulses within the series of pulses over said self-testing time period in order to set a magnitude of the physical displacement of the mobile mass.


cyclically repeating a sensing circuit reset phase and a sensing circuit read phase over a self-testing time period;
generating a test signal that includes a series of pulses over said self-testing time period;
during each sensing circuit reset phase, applying a pulse of said test signal to the at least one sensing capacitor in order to generate an electrostatic force which produces a physical displacement of the mobile mass corresponding to a desired acceleration value;
selecting a number of pulses within the series of pulses and a duty cycle of the pulses within the series of pulses in order to set a magnitude of the physical displacement of the mobile mass; and
during each read phase of the sensing circuit, sensing a variation in capacitance of the at least one sensing capacitor due to the physical displacement of the mobile mass and converting the sensed variation in capacitance to a sensed acceleration value.

Allowable Subject Matter
Claims 1 - 11, 13 - 16, 18 - 21, 24 - 31, and 34 - 57 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Aaltonen discloses a method for self-testing a gyroscope with a proof mass and two capacitive element stators including applying first and second test signals configured to produce a deflection of the capacitive element to the two capacitive stators during a front end reset period, determining the position of the deflected element during a front end readout period and generating acceleration-like self-test signals; Aaltonen does not disclose applying an AC drive signal to the rotor node, wherein the AC drive signal has a low voltage level during assertion of each pulse for the first and second test signals, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above. 

Regarding claim 24, although Aaltonen discloses a method for self-testing a gyroscope with a proof mass and at least one capacitive element with a stator and rotor including applying test signal configured to produce a deflection of the capacitive element to the capacitive element stator during a front end reset period, determining the position of the deflected element during a front end readout period and generating acceleration-like self-test signals; Aaltonen does not disclose applicant’s self-testing method including applying an alternating current drive signal to a rotor, where the drive signal is low whenever the self-test signal are applied. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including applying an AC drive signal to the rotor node, wherein the AC drive signal has a low voltage level during assertion of each pulse for the test signal, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 38, although Aaltonen discloses a method for self-testing a gyroscope with a proof mass and at least one capacitive element including cyclically repeating test signal selecting a number of pulses within the series of pulses and a duty cycle of the pulses within the series of pulses in order to set a magnitude of the physical displacement of the mobile mass, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 50, although Aaltonen discloses a method for self-testing a gyroscope with a proof mass and at least one capacitive element and a rotor including cyclically repeating test signal application periods and readout periods, generating a test signal, applying test signal configured to produce a deflection of the capacitive element during a front end reset period, determining the position of the deflected element during a front end readout period and generating acceleration-like self-test signals; Aaltonen does not disclose applicant’s self-testing method including applying an alternating current drive signal to a rotor, where the drive signal is low whenever the self-test signal are applied. Furthermore, no other prior art can be found to motivate or teach Applicant’s method including applying an AC drive signal to the rotor node, wherein the AC drive signal has a low voltage level during assertion of each pulse for the test signal, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856